DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gary (US 8410926).

Regarding claim 10, A security system for newborns comprising: a bracelet to be worn by a monitored newborn; (“Referring to FIG. 2, security tag 30 is attached to the child. Tag 30 includes a transmitter 60, which is operative to generate radio-frequency (RF) signals. Transmitter 60 can include processors or control circiutry for providing an alarm in response to removal of tag 30. While specific types of RF signals are described, tag 30 can utilize any type of wireless signal. Security tag 30 is secured to the infant by a band 62 (e.g., strap or banding material), which is interconnected to the opposite sides of transmitter 60, and is specially constructed to complete the circuitry of the transmitting circuitry within transmitter 60. Tag 30 is conventionally attached to the wrist, or to the leg immediately above the ankle, of the infant and activated to generate RF signals” Gary, column 5, lines 37-49 & Figure 1)
a number of positioning labels distributed over an area to communicate wirelessly with the bracelet to determine location of the bracelet; (“The transmitting unit can also transmit a signal to receivers at selected locations and thereby the movement of the banded child can be monitored at certain locations in the restricted area, and particularly near an entry/exit location” Gary, column 4, lines 12-15 & “A plurality of high frequency antenna receivers 32, each with a suitable antenna 32A, may be coupled to controller 28 and distributed throughout secured area 20. If a tag 30 within secured area 20 is removed from the area or tampered with to avoid security, the UHF signal is generated and detected by one or more of the receivers 32 and transmitted to a controller 28, thereby creating an alarm state” Gary, column 5, lines 1-8)
and a processor to monitor location of the bracelet and issue an alarm when the bracelet moves to an unauthorized location. (“A plurality of high frequency antenna receivers 32, each with a suitable antenna 32A, may be coupled to controller 28 and distributed throughout secured area 20. If a tag 30 within secured area 20 is removed from the area or tampered with to avoid security, the UHF signal is generated and detected by one or more of the receivers 32 and transmitted to a controller 28, thereby creating an alarm state” Gary, column 5, lines 1-8)

Regarding claim 12, The security system of claim 10, further comprising a first perimeter of limiting labels, wherein the processor issues an alarm when the newborn bracelet moves within a specified proximity of the perimeter of limiting labels. (“The transmitting unit can also transmit a signal to receivers at selected locations and thereby the movement of the banded child can be monitored at certain locations in the restricted area, and particularly near an entry/exit location” Gary, column 4, lines 12-15 & “A plurality of high frequency antenna receivers 32, each with a suitable antenna 32A, may be coupled to controller 28 and distributed throughout secured area 20. If a tag 30 within secured area 20 is removed from the area or tampered with to avoid security, the UHF signal is generated and detected by one or more of the receivers 32 and transmitted to a controller 28, thereby creating an alarm state” Gary, column 5, lines 1-8)

Regarding claim 14, The security system of claim 10, the newborn bracelet further comprising an anti-dismantling module to trigger an alarm signal to the processor when the newborn bracelet is dismantled or removed. (“Any opening of the connection to either side or otherwise interfering with the strap, such as cutting of the strap, will trigger an alarm condition” Gary, column 4, lines 33-36)

Regarding claim 15, The security system of claim 10, the newborn bracelet further comprising a monitoring module to detect a condition of a newborn wearing the newborn bracelet and transmit information on the detected condition wireless to a central computer. (“The first tag unit includes a temperature sensor and a capacitance sensor. A temperature alarm is provided in response to a negative slope of a temperature curve associated with temperature data from the temperature sensor” Gary, column 2, lines 18-22)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gary in view of Martin (US 20040080419).

Regarding claim 11, The security system of claim 10, further comprising a mother bracelet matched by a unique code to a corresponding newborn bracelet, wherein information collected from the newborn bracelet is communicate wirelessly to the corresponding mother bracelet is not specifically disclosed by Gary. Martin discloses an infant monitoring system that uses bracelets on the infant and the mother matched with a unique code (“In FIG. 2 the bonding process is depicted by which, in the case depicted, a specific tag 6A sends identification data 9 over wires 10 through linking circuitry 11 to a specific bracelet 3A. This "bonding" procedure may be initiated by closing the loop of a conductive strap 33 when a bracelet 3A is attached to a baby's limb. The bonding period following thereafter during which bonding may occur may be of a predetermined fixed length of time, may be manually terminated, or may conclude with the reception of one or more units of identification data 9. Where multiple parent tags 6 are present during the bonding period the baby's bracelet 3A may become bonded to such multiple parent tags 6 through serial or parallel access to the linking circuitry 11. Normally, all parent tags would provide unique identification data and the bracelet 3A would have the capacity to store multiple identities” Martin, paragraph 47) that transmits information to the mother tag (“Within the room 15 and the range of the VLF signal 17, the bracelet 3A detects the signal and the identification data 9 of the parent's tag 16A--previously exchanged in the bonding procedure. The bracelet 3A may then emit, at least for a period of time, an audible signal 18 indicating that a match exists between the bracelet 3A and tag 16A. Preferably, this signal occurs automatically without human intervention. Similarly a match indicating light (not shown in FIG. 4, see FIG. 8) may be illuminated. If the bracelet 3A also carries a bracelet transmitter 34, an event report may be emitted by radio or infra-red transmission for reception by a building-mounted receiver 51 for transfer to a remotely located central control processor 52. At the control site, the event may be presented, e.g. displayed on a video monitor 58 or recorded for later reference. If the mother's tag 16A contains a receiver it may provide the matching/non-matching indication. All of these outputs constitute output indications of the events that have occurred” Martin, paragraph 50). Modifying Gary to include a mother bracelet, that is paired to the child bracelet using unique identification information and providing the mother bracelet with detected information would increase the overall utility of the system by providing the user with additional information regarding the child. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gary according to Martin.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gary in view of Mandlakazi (US 20180190084).

Regarding claim 13, The security system of claim 10, the newborn bracelet further comprising a camera to provide images of a location of the newborn bracelet that are transmitted wirelessly from the bracelet is not specifically disclosed by Gary. Mandlakazi teaches a child monitoring system that uses sensors to track the movement of a child with a wearable device and cameras to record the motion (“In use, a user may fasten a first wearable device 112.1 on his person and fasten the wearable device 112.2 to the minor child. On activation of the system 110, the child may begin to walk within a perimeter defined by the sensors 118.1, 118.2 118.3, 118.4 and 118.5. Smart cameras and motion detects embedded in the sensors 118.1, 118.2 118.3, 118.4 and 118.5 monitor the toddler's movement via the wearable device 112.2 and relay location data to the device 112.1 for suitable processing and display on the device 112.1” Mandlakazi, paragraph 115). Modifying Gary to include cameras to track the monitored child would increase the overall utility of the system by providing the user with video information regarding the monitored child. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gary according to Mandlakazi.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gary in view of Shaprio (US 20160150362).

Regarding claim 16, The security system of claim 15, wherein the monitoring module comprises: a light source; and a photoelectric detector is not specifically disclosed by Gary. Shaprio teaches a child monitoring device that attaches to a child and includes a pulse oximeter sensor (“For example, the sensor may be a physiologic sensor and/or data collector, such as a temperature gauge or body or environmental thermometer, so as to measure the temperature of the user and/or his environment; a heart rate monitor or pulse meter, so as to measure the heart rate of the user; a blood pressure monitor, to measure the users blood pressure; a blood glucose monitor, to measure blood glucose of the user; a myoelectric sensor; a carbon dioxide (CO2) sensor; a breathing rate monitor; a pulse oximeter” Shaprio, paragraph 13; one of ordinary skill in the art would have considered a pulse oximeter to utilize a light source and photoelectric detector to detect pulse and oxygen information). Modifying Gary to include a pulse oximeter would increase the overall utility of the system by providing the user with additional information regarding the child. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gary according to Shaprio.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gary in view of Shaprio and further in view of Vogel (US 20100241018).

Regarding claim 17, The security system of claim 16, wherein the monitoring module comprises an optical fiber probe between the light source and photoelectric detector is not specifically disclosed by Gary and Shaprio. Vogel teaches a heart rate measuring device using a piezo fibre material (“In yet another embodiment, the heart rate measuring means comprises a piezo fibre composite material” Vogel, paragraph 32). Modifying Gary and Shaprio to use the fibre material would increase the functionality of the system by providing the user with a known means to implement the pulse oximeter. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gary and Shaprio according to Vogel.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gary in view of Chaco (US 20020084903).

Regarding claim 18, The security system of claim 12, further comprising a second perimeter of limiting labels disposed around a perimeter of a hospital area is not specifically disclosed by Gary. Chaco teaches a child monitoring system that includes multiple perimeters for tracking (“The zone of safety can be discussed as two circumferential perimeters centered about the bassinet, a first perimeter defining an inner safety zone, preferably on the order of 15 to 20 feet from the center of the bassinet, and a second perimeter defining an outer safety zone, preferably on the order of 30 feet from the center of the bassinet” Chaco, paragraph 53). Modifying Gary to include a secondary perimeter would increase the overall utility of the system by providing the user with additional areas to monitor. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gary according to Chaco.

Claim(s) 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gary in view of Kirk (US 8395510).

Regarding claim 19, The security system of claim 10, the newborn bracelet further comprising a display module to display information about a newborn wearing the bracelet is not specifically disclosed by Gary. Kirk teaches a child monitoring system that displays information regarding the child (“In an embodiment, the administrative computer instructions can comprise: computer instructions for forming at least one message; computer instructions for transmitting at least one message; computer instructions to ensure contact with each user contact device; computer instructions to divide bandwidth to ensure continued use through a local switch; computer instructions to generate a report; computer instructions to track a date when a message was transmitted to a user contact device; computer instructions to track a time when a message was transmitted to a user contact device; computer instructions to obtain a global positioning system "GPS" location of an infant; computer instructions to retransmit the message to a user contact device closest to an infant; computer instructions to receive, store, and track GPS locations of user contact devices; computer instructions to track receipt of the message; computer instructions to display GPS locations of user contact devices on a map” Kirk, column 4, lines 8-24). Modifying Gary to include a display for displaying information regarding the monitored child would increase the overall utility of the system by providing the user with additional information regarding the monitored child. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gary according to Kirk.

Regarding claim 20, The security system of claim 10, the newborn bracelet comprising a GPS or Bluetooth transceiver to determine location of the newborn bracelet. (“In an embodiment, the administrative computer instructions can comprise: computer instructions for forming at least one message; computer instructions for transmitting at least one message; computer instructions to ensure contact with each user contact device; computer instructions to divide bandwidth to ensure continued use through a local switch; computer instructions to generate a report; computer instructions to track a date when a message was transmitted to a user contact device; computer instructions to track a time when a message was transmitted to a user contact device; computer instructions to obtain a global positioning system "GPS" location of an infant; computer instructions to retransmit the message to a user contact device closest to an infant; computer instructions to receive, store, and track GPS locations of user contact devices; computer instructions to track receipt of the message; computer instructions to display GPS locations of user contact devices on a map” Kirk, column 4, lines 8-24)

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gary in view of Martin in view of Chaco and further in view of Kirk.

Regarding claim 1, the claim is interpreted and rejected as claims 1, 11, 18, 19, and 20 stated above.



Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689